Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 10/19/20. 
Claims 1, 7-8, 10, and 17 are amended
Claim 3-6, 13-15 and 19 are cancelled
Claims 21-26 are added
Claims 1-2, 7-12, 16-18 and 20-26 are pending

Note:
The previously made rejection under 35 U.S.C. 101 has been withdrawn in this office action, in light of the amendments filed by applicants on 10/28/19, for the following reasons:
Claims 1-2, 7-12, 16-18 and 20-26 recite a particular application and as such have not been rejected in the 101 rejection below. Here, claims limitations “upon receipt of the electronic calendar invitation, determining whether the user is likely to interact with the electronic calendar invitation consistent with a default action to be taken in an absence of a user action, wherein the determining comprises ……identifying the default action to be taken in the absence of the user action; determining a likely action of the user, in response to receiving the electronic calendar invitation, wherein the likely action indicates how the user is likely to interact with the electronic calendar invitation; and determining whether the likely action is consistent with the default action, wherein, in the absence of the user action, the default action is executed when the likely action is consistent with the default action, and wherein, in the absence of the user action, the default action is not executed when the likely action is not consistent with the default action;….. indicating that the user is available at the specified date and time when determining the likely action of the user indicates that the user is not likely to accept the electronic calendar invitation; and canceling a notification of the electronic calendar invitation for the user when determining the likely action of the user indicates that the user is not likely to accept the electronic calendar invitation” integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
	As such, in light of the new 101 PEG, the claims are eligible under step 2A, prong 2. Also, the amended claims are necessarily rooted in computer technology and as such are significantly more under the new 101 PEG, step 2B.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17-18, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mclarty; Melina et al. (US 20140058778), and further in view of Goldsmith; David et al. (US 2014/0188541).

As per claim 1: Mclarty shows:
A system comprising:
one or more processors (Mclarty: claim 13); and 
memory storing instructions that are executable by the one or more processors to perform operations comprising (Mclarty: [0029], [0088], claim 13):
receiving an electronic calendar invitation for a user at a specified date and time (Mclarty: Fig. 2, #220-250, Fig. 3, #326-330 “start and end” for the meeting, “location”);
Regarding the claim limitations below:
“upon receipt of the electronic calendar invitation, determining whether the user is likely to interact with the electronic calendar invitation consistent with a default action to be taken in an absence of a user action, wherein the determining comprises:”
Mclarty shows the ability to predict, forecast and determine probabilities, but Mclarty does not explicitly show “determining whether the user is likely to interact” and Mclarty also does not show “default action”. 
However, secondary reference Goldsmith shows “determining whether the user is likely to interact” (Goldsmith at least in [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158].). Reference Goldsmith shows “default action” (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.).
Reference Mclarty and Reference Goldsmith are analogous prior art to the claimed invention because both primary reference and secondary reference perform calendar management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, which also includes the ability to predict, forecast and determine probabilities, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).
Further, regarding the claim limitations below:
	“utilizing a machine-learning model comprising one or more text classifiers utilized to determine semantic meanings associated with descriptive text from data in previous electronic calendar invitations, wherein the machine-learning model was previously trained based on the semantic meanings and past user behavior for a plurality of users regarding electronic calendar actions, the past behavior comprising one or more attributes comprising information associated with:”
	The claim limitation above is shown by applicants’ specification at least in [0041]: as an example, as follows: “In at least one example, one or more text classifiers may be utilized to determine semantic meanings associated with descriptive text included in the electronic calendar invitation (e.g., description 320, subject 322, etc.).”
In light of this description, Reference Mclarty [0067]: shows machine-learning and training the model. Mclarty also shows in Fig. 3, #315: “Subject”, also see #320-328. However, Mclarty model does not relate to calendar actions.
Reference Goldsmith in Fig. 2, [0062]-[0068]: shows machine learning and training model relating to calendar actions. Goldsmith at least in [0100] shows: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. As such, Reference Mclarty and Goldsmith together show the above limitations. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations. Further, Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late.  The system may analyze cultural and/or situational needs to determine where notification is desirable. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly incorporating the steps of the machine learning and training model ([0065]) as discussed above, of Goldsmith in the system of Mclarty, which also includes a machine learning and training model ([0067]), in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).
	Regarding the claim limitations below, Mclarty does not explicitly show analyzing past behavior or “past responses” and (as discussed above) “determining a likely action of the user”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show:
	past responses of the plurality of users to the previous electronic calendar invitations; and 
a relationship between invitees to the electronic calendar invitation and the user; 
identifying the default action to be taken in the absence of the user action;
determining a likely action of the user, in response to receiving the electronic calendar invitation, wherein the likely action indicates how the user is likely to interact with the electronic calendar invitation; and 
determining whether the likely action is consistent with the default action, 
wherein, in the absence of the user action, the default action is executed when the likely action is consistent with the default action, and 
wherein, in the absence of the user action, the default action is not executed when the likely action is not consistent with the default action;
However, secondary reference Goldsmith shows “past responses” (Goldsmith at least in [0088]: regardless of what data may be utilized to begin with, the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data.  For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate); [0089]: inference based on past activity. Similar analysis may be done for other things. [0093]: [0093] in one aspect, as another data source, heuristic, correlation, or other analysis of communications may be utilized to determine the characteristics of a communication that receives a desired type of response. [0102] - [0103]: Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times or other observed data, [0123]: the system may provide timing windows based on predictions, past performance, and/or cultural factors, [0126]: available data may be utilized to set up a probabilistic model, or any model described above, and/or simulations may then be run to determine the likely range of outcomes, [0157]). 
Reference Goldsmith shows “determining whether the user is likely to interact” (Goldsmith at least in [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158].).
Reference Goldsmith shows “default action” (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, which also includes the ability to predict, forecast and determine probabilities, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A);
Further, Mclarty shows:
presenting an electronic calendar of the user, the presenting including (Mclarty, Fig. 1, #120): 
Regarding the claim limitations below, Mclarty shows the ability to determine user proximity in relation to the meeting and the algorithms of Mclarty use this information to determine meeting room availability of meeting rooms ([0046]). However, Mclarty does not explicitly show “availability or unavailability” of the users, as such, Mclarty does not show the following limitations. However, Goldsmith shows the following limitations at least in:
indicating that the user is tentatively unavailable on the specified date and time when the determining whether the user is likely to interact indicates that the user is likely to accept the electronic calendar invitation (Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable); and 
indicating that the user is available at the specified date and time when determining the likely action of the user indicates that the user is not likely to accept the electronic calendar invitation (Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable); and 
canceling a notification of the electronic calendar invitation for the user when determining the likely action of the user indicates that the user is not likely to accept the electronic calendar invitation (Goldsmith, [0079], [0122]: shows canceling meetings when probability of participants will not show up).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldsmith, particularly the “availability or unavailability” of the users as is discussed above, in the system of Mclarty, particularly Mclarty’s ability to determine user proximity in relation to the meeting and the algorithms of Mclarty use this information to determine meeting room availability of meeting rooms ([0046]), in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).

As per claim 2: Mclarty shows:
recites, wherein the instructions are executable by the one or more processors to further perform operations comprising: 
causing a notification to be presented for the user at a predetermined time before the specified date and time (Mclarty, [0082] Meeting reminders timed by travel distance e.g. 5 minute warning for a meeting nearby, 20 minute warning for meetings that require longer travel).

As per claim 7: Mclarty shows:
wherein the one or more attributes further comprises information regarding one or more of: 
a location for a meeting (Mclarty, [0015], Fig. 3, meeting location); 
the specified date and time (Mclarty, Fig. 3, “start and end”, [0052]: dates and time); 
a user that sent the electronic calendar invitation (Mclarty, Fig. 3); 
the invitees to the meeting; and 
descriptive text for the meeting.

As per claim 10: Mclarty shows:
	receiving an electronic calendar invitation configured to invite a user action to attend a meeting at a specified date and time, wherein the electronic calendar invitation is associated with a default action to be implemented in an absence of the user action (Mclarty: Fig. 2, #220-250, Fig. 3, #326-330 “start and end” for the meeting, “location”), 
Regarding the claim limitations below, Mclarty does not explicitly show “default actions”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show:
“wherein the electronic calendar invitation is associated with a default action to be implemented in an absence of the user action”
Reference Goldsmith shows “default action” (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly taking “default action”, of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“identifying one or more attributes, in the electronic calendar invitation, associated with a machine-learning model comprising one or more text classifiers utilized to determine semantic meanings associated with descriptive text from data in previous electronic calendar invitations, the machine-learning model previously trained based on the semantic meanings and past user behavior for a plurality of users regarding user actions, the one or more attributes associated with the past user behavior for the plurality of users, and data associated with the plurality of users, the one or more attributes referring to information regarding one or more of: the electronic calendar invitations, and a relationship between invitees in the electronic calendar invitation and the user” 
Reference Mclarty [0067]: shows machine-learning and training the model. However, Mclarty model does not relate to calendar actions. Reference Goldsmith in Fig. 2, [0062]-[0068]: shows machine learning and training model relating to calendar actions. As such, Reference Mclarty and Goldsmith together show the above limitations. 
Regarding the claim limitations above, McClarty does not show the above limitation. Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late. The system may analyze cultural and/or situational needs to determine where notification is desirable. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly incorporating the steps of the machine learning and training model ([0065]) as discussed above, of Goldsmith in the system of Mclarty, which also includes a machine learning and training model ([0067]), in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations below, Mclarty does not explicitly show analyzing past behavior or “past responses”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show:
the one or more attributes associated with the past user behavior for the plurality of users, and data associated with the plurality of users, the one or more attributes referring to information regarding one or more of the electronic calendar invitation, past responses (Mclarty does not show “past responses”, see below for details) of the plurality of users to previous electronic calendar invitations, relationship between invitees in the electronic calendar invitation and the user, address books of the plurality of users (Mclarty, [0037]: address book), mailing lists of the plurality of users ([0046]: provides a list of meeting locations to the meeting organizer, [0052]: list of attendees), and organizational charts;
Reference Goldsmith shows “past responses” (Goldsmith at least in [0088]: regardless of what data may be utilized to begin with, the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data.  For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate); [0089]: inference based on past activity. Similar analysis may be done for other things. [0093]: [0093] in one aspect, as another data source, heuristic, correlation, or other analysis of communications may be utilized to determine the characteristics of a communication that receives a desired type of response. [0102] - [0103]: Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times or other observed data, [0123]: the system may provide timing windows based on predictions, past performance, and/or cultural factors, [0126]: available data may be utilized to set up a probabilistic model, or any model described above, and/or simulations may then be run to determine the likely range of outcomes, [0157])). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly past responses, of Goldsmith in the system of Mclarty, particularly training the machine learning model at least in [0065], in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A): 
Regarding the claim limitations below, Mclarty shows (Mclarty, shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast, [0067]: shows machine-learning and training the model). As such, Mclarty does not show “determine a likely user action”. Goldsmith shows “determine a likely user action”, “default actions”, “availability and unavailability”.
However, Mclarty does not show “determine a likely user action”. Goldsmith shows “determine a likely user action”, “default actions”, “availability and unavailability”:
applying the trained machine-learning model to the identified one or more attributes in the electronic calendar invitation to determine a likely user action
Goldsmith at least in [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158].
Also, Reference Mclarty [0067]: shows machine-learning and training the model. However, Mclarty model does not relate to calendar actions. Reference Goldsmith in Fig. 2, [0062]-[0068]: shows machine learning and training model relating to calendar actions. As such, Reference Mclarty and Goldsmith together show the above limitations. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A);
determining whether the likely user action is consistent with the default action (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.); 
customizing the default action based on the determining whether the likely user action is consistent with the default action, wherein the customizing comprises executing the likely user action as the default action in the absence of the user action (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.); 
presenting an electronic calendar of the user (Mclarty, Fig. 1, #120) in accordance with the determining whether the likely user action is consistent with the default action (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.), the presenting including: 
indicating that the user is tentatively unavailable on the specified date and time when the likely user action is to accept the electronic calendar invitation (Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable); and 
indicating that the user is available at the specified date and time when the likely user action is to not accept the electronic calendar invitation (Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable); and 
canceling a notification of the electronic calendar invitation for the user when the likely user action is to not accept the electronic calendar invitation (Goldsmith, [0079], [0122]: shows canceling meetings when probability of participants will not show up).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).
 Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).

As per claim 11: 
Regarding the claim limitations below, Mclarty does not explicitly show analyzing past behavior or “determining a likely action of the user” and “default actions”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show:
	further comprising: when the determining whether the likely user action is consistent with the default action indicates that the likely user action is to be a first action, executing the first action.
Reference Goldsmith shows “determining whether the user is likely to interact” (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).

As per claim 12: 
Mclarty shows populating information such as from a personal address book [0052], populating meeting location [0055], also see populating in [0067]. Mclarty does not show “auto-filling” in the claim limitations below:
	recites, wherein the electronic calendar invitation comprises an online form with a plurality of text boxes configured to receive input information, wherein the first action comprises auto-filling known information into the plurality of text boxes.
Goldsmith shows “auto-filling” at least in [0100], [0101]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldsmith, particularly the “auto-filling” feature, in the system of Mclarty, particularly the populating feature, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).

As per claim 17: 
	Examiner notes that claim(s) 17 is/are method claim(s) that recite substantially similar limitations as those addressed above for the system and method claimed in claim(s) 1 and 10, respectively.  Therefore, claim(s) 17 are rejected for the same reasons as set forth above for claim(s) 1 and 10, respectively.

		
As per claim 18: 
Mclarty shows in “[0057] An attendee, from the list of attendees 320, receives the meeting request and selects to view the directions 327, presented in map window 340.” So Mclarty shows viewing the calendar invitation, 
Mclarty does not show the following limitations:
wherein the received data indicates whether the plurality of users accepted, declined, or ignored individual electronic calendar invitations.
Goldsmith shows “declined invitation” at least in [0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldsmith, particularly the ability to decline invitation, in the system of Mclarty, particularly the ability to view a meeting invitation and select to view directions, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.

As per claim 20: 
Regarding the claim limitations below, Mclarty does not explicitly show analyzing past behavior or “past responses” and (as discussed above) “determining a likely action of the user” and “default actions”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show:
	wherein predicting the likely user response further comprises: 
when it is predicted that the user is likely to accept the new electronic calendar invitation, updating the electronic calendar of the user to indicate that the first user is tentatively unavailable on a specified time associated with the first new electronic calendar invitation; and 
when it is predicted that the user is not likely to accept the new electronic calendar invitation, updating the electronic calendar of the user to indicate that the first user is available at the specified time.
However, secondary reference Goldsmith shows “past responses” (Goldsmith at least in [0088]: regardless of what data may be utilized to begin with, the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data.  For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate); [0089]: inference based on past activity. Similar analysis may be done for other things. [0093]: [0093] in one aspect, as another data source, heuristic, correlation, or other analysis of communications may be utilized to determine the characteristics of a communication that receives a desired type of response. [0102] - [0103]: Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times or other observed data, [0123]: the system may provide timing windows based on predictions, past performance, and/or cultural factors, [0126]: available data may be utilized to set up a probabilistic model, or any model described above, and/or simulations may then be run to determine the likely range of outcomes, [0157])). 
Reference Goldsmith shows “determining whether the user is likely to interact” (Goldsmith at least in [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158].).
Reference Goldsmith shows “default action” (Goldsmith at least in Fig. 2, #204-208, and [0062]-[0068]. Here, the reference shows “stored behavior” which reads on “default action”. [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Here, the “stored behavior” is the likelihood that Jill will show up at the event wearing the same outfit and this reads on “default action”. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158]. [0118] It should be noted that gathered information or cues, such as observed behaviors or potential observed behaviors, may be used automatically to determine information to be presented as soon as possible (e.g., in real-time) to a user, such as information that may be used in formulating messaging or meeting strategy or identifying undesired behaviors during a meeting, etc. In some embodiments, information to be presented to a user is formulated only when a proposed action or behavior appears to conflict with gathered information or cues, or according to other formulations.).
Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable.
Goldsmith, [0079], [0122]: shows canceling meetings when probability of participants will not show up.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings, particularly “determining whether the user is likely to interact” and taking “default action”, of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty in view of Reference Goldsmith, the results of the combination were predictable (MPEP 2143 A).

As per claim 26: McClarty shows:
wherein the descriptive text from the received data in the electronic calendar invitations comprises text in a subject and a description of the electronic calendar invitations (Fig. 3, #315: “Subject”, also see #320-328). 

Claims 8-9, 16 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mclarty; Melina et al. (US 20140058778), and further in view of Goldsmith; David et al. (US 2014/0188541), Assadain et al. (2007/0005406).
Regarding claims 8 and 9, neither Reference Mclarty nor Goldsmith show organizational hierarchy, as such the following claims are not shown by the references. However, Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053].
Reference Mclarty/ Goldsmith and Reference Assadian are analogous prior art to the claimed invention because both primary reference and secondary reference perform calendar management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 8: Assadian shows:
recites, wherein the one or more attributes further comprises information regarding organizational charts that comprises at least one of: 
a department of each user; 
a job title of each user (Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]); 
a manager of each user (Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]); and 
numbers of employees who directly report to each user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 9: Assadian shows:
	recites, wherein the machine-learning model is trained based at least in part on identifying at least one of a same department, a same job title (Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]), or a same manager between the plurality of users to the previous electronic calendar invitations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 16: 
Regarding the claim limitations below Mclarty and Goldsmith do not show the following limitations. Assadian shows:
	further comprising: 
receiving an alternate user action inconsistent with the customized default action (see, Fig. 5, # 515-535, [0017], [0047]-[0057]); and 
overriding the customized default action with the alternate user action ([0015]: where the user is able to fine tune the agent operations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 21: 
wherein the relationship between the invitees comprises a hierarchical structure of an employment environment within an organization.
Regarding the above claim limitation, it should be noted that neither Reference Mclarty nor Goldsmith show organizational hierarchy, as such the following claims are not shown by the references. However, Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]. Further, in [0004] However, binary-style responses are not particularly useful when the scheduler is attempting to find the best possible meeting, e.g. when attempting to set up a meeting with as many of the invited participants as possible (for, say, 100 invitees).  For example, 90 people attending at 10:00 am on a Monday may be better than 91 people at 4:30 pm on a Friday, or 70 people attending with all the senior managers present may be better than 90 people with none.
Here, in [0004]: Assadian is showing why the ability to rank invitees and understand the importance of the invitees makes Assadian’s disclosure useful. It allows a company to make nuanced decisions related to holding meetings and the meeting attendees. This reads on the claim limitations above. 
Reference Mclarty and Reference Assadian are analogous prior art to the claimed invention because both primary reference and secondary reference perform calendar management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 22: 
wherein the employment environment within the organization comprises job titles or teams for particular jobs.
Regarding the claim limitations above, McClarty does not show the claim. However, Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 23: 
wherein the relationship between the invitees is determined from a professional network corresponding to both the plurality of users and an organizational structure.
Regarding the claim limitations above, McClarty does not show the above limitation. Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late.  The system may analyze cultural and/or situational needs to determine where notification is desirable. 
Here, even though Goldsmith shows cultural and situational needs determination as discussed above, Goldsmith does not explicitly show “organizational hierarchy”. Regarding the above claim limitation, it should be noted that neither Reference Mclarty nor Goldsmith show organizational hierarchy, as such the following claims are not shown by the references. However, Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]. Further, in [0004] However, binary-style responses are not particularly useful when the scheduler is attempting to find the best possible meeting, e.g. when attempting to set up a meeting with as many of the invited participants as possible (for, say, 100 invitees).  For example, 90 people attending at 10:00 am on a Monday may be better than 91 people at 4:30 pm on a Friday, or 70 people attending with all the senior managers present may be better than 90 people with none.
Here, in [0004]: Assadian is showing why the ability to rank invitees and understand the importance of the invitees makes Assadian’s disclosure useful. It allows a company to make nuanced decisions related to holding meetings and the meeting attendees. This reads on the claim limitations above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 24: 
wherein the information comprises user attendance to the electronic calendar invitation that was indicated as optional or required 
Regarding the claim limitation above, McClarty shows [0046]: The ability to determine the proximity of invited attendees requires spatial awareness in the calendaring application based on the location of the invitee. 
However, McClarty in view of Goldsmith does not show whether an invitee is optional or required. Assadian shows limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]. Further, in [0004] However, binary-style responses are not particularly useful when the scheduler is attempting to find the best possible meeting, e.g. when attempting to set up a meeting with as many of the invited participants as possible (for, say, 100 invitees).  For example, 90 people attending at 10:00 am on a Monday may be better than 91 people at 4:30 pm on a Friday, or 70 people attending with all the senior managers present may be better than 90 people with none.
Here, in [0004]: Assadian is showing why the ability to rank invitees and understand the importance of the invitees makes Assadian’s disclosure useful. It allows a company to make nuanced decisions related to holding meetings and the meeting attendees. This reads on the claim limitations above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

As per claim 25: 
wherein the relationship between the invitees comprises a hierarchical structure of an employment environment within an organization, the hierarchical structure determined based on the user's social network connections, address books, and mailing lists.
Regarding the claim limitations above, McClarty does not show the above limitation. Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late.  The system may analyze cultural and/or situational needs to determine where notification is desirable. 
Here, even though Goldsmith shows cultural and situational needs determination as discussed above, Goldsmith does not explicitly show “organizational hierarchy”. Regarding the above claim limitation, it should be noted that neither Reference Mclarty nor Goldsmith show organizational hierarchy, as such the following claims are not shown by the references. However, Reference Assadian shows the following limitations at least in Fig. 3, [0038]: where the attendee agent receives meeting proposal and using rules and weights and information drawn from user's diary and profile store, the attendee agent is able to rank invitees, also see where the system checks for invitee availability [0051] and also the importance of the invitee to the meeting [0053]. Further, in [0004] However, binary-style responses are not particularly useful when the scheduler is attempting to find the best possible meeting, e.g. when attempting to set up a meeting with as many of the invited participants as possible (for, say, 100 invitees).  For example, 90 people attending at 10:00 am on a Monday may be better than 91 people at 4:30 pm on a Friday, or 70 people attending with all the senior managers present may be better than 90 people with none.
Here, in [0004]: Assadian is showing why the ability to rank invitees and understand the importance of the invitees makes Assadian’s disclosure useful. It allows a company to make nuanced decisions related to holding meetings and the meeting attendees. This reads on the claim limitations above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Assadian, particularly the feature that recognizes the organizational hierarchy, in the system of Mclarty/ Goldsmith, particularly the communication and relationship management of Goldsmith ([0043]) in order to provide for a system that determine a value for a measure of the importance of the identified physical entity to the requested event, each said value being derived according to a rule set for said measure by combining information about the event with data obtained from at least one information source associated with the identified physical entity as taught by Reference Assadian ([0010]) so that the process of calendar management can be made more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing calendar management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mclarty/ Goldsmith in view of Reference Assadian, the results of the combination were predictable (MPEP 2143 A).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 13-15 of applicants remarks that the prior art does not show the claim limitation “utilizing a machine-learning model comprising one or more text classifiers utilized to determine semantic meanings associated with descriptive text from data in previous electronic calendar invitations, wherein the machine-learning model was previously trained based on the semantic meanings and past user behavior for a plurality of users regarding electronic calendar actions” (See applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below:
	“utilizing a machine-learning model comprising one or more text classifiers utilized to determine semantic meanings associated with descriptive text from data in previous electronic calendar invitations, wherein the machine-learning model was previously trained based on the semantic meanings and past user behavior for a plurality of users regarding electronic calendar actions, the past behavior comprising one or more attributes comprising information associated with:”
	The claim limitation above is shown by applicants’ specification at least in [0041]: as an example, as follows: “In at least one example, one or more text classifiers may be utilized to determine semantic meanings associated with descriptive text included in the electronic calendar invitation (e.g., description 320, subject 322, etc.).”
In light of this description, Reference Mclarty [0067]: shows machine-learning and training the model. Mclarty also shows in Fig. 3, #315: “Subject”, also see #320-328. However, Mclarty model does not relate to calendar actions.
Reference Goldsmith in Fig. 2, [0062]-[0068]: shows machine learning and training model relating to calendar actions. As such, Reference Mclarty and Goldsmith together show the above limitations. 
Regarding the claim limitations above, McClarty does not show the above limitation. Goldsmith shows in [0123]: the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late.  The system may analyze cultural and/or situational needs to determine where notification is desirable. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.
Further, Mclarty does not explicitly show “past responses”. However, secondary reference Goldsmith shows “past responses” (Goldsmith at least in [0088]: regardless of what data may be utilized to begin with, the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data.  For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate); [0089]: inference based on past activity. Similar analysis may be done for other things. [0093]: [0093] in one aspect, as another data source, heuristic, correlation, or other analysis of communications may be utilized to determine the characteristics of a communication that receives a desired type of response. [0102] - [0103]: Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times or other observed data, [0123]: the system may provide timing windows based on predictions, past performance, and/or cultural factors, [0126]: available data may be utilized to set up a probabilistic model, or any model described above, and/or simulations may then be run to determine the likely range of outcomes, [0157]). 

Applicant’s Argument #2
Applicants argue on page(s) 13-15 of applicants remarks that the prior art does not show “In addition to Mclarty's model, the Office uses Goldsmith at FIG. 2 and paragraphs [0061] - [0068] to teach the "utilizing a machine-learning model" element. Goldsmith discusses machine learning at [0065] for determining causation or correlation for participant driving habits …. and past user behavior for a plurality of users regarding electronic calendar actions… the Office concedes that Mclarty does not teach "determining a likely action of the user in response to receiving the electronic calendar invitation" and uses Goldsmith at [0100]. See Non-Final Office Action, page 8. Amended claim 1 recites "determining a likely action of the user in response to receiving the electronic calendar invitation." Unlike claim 1, Goldsmith is predicting invitees to send electronic queries to. See Goldsmith [0100]. Predicting invitees is not the same as "determining a likely action of the user in response to receiving the electronic calendar invitation." Accordingly, Goldsmith fails to teach at least this claim feature."” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Firstly, it should be noted that Goldsmith reference is a situational and global context aware calendar, communications, and/or relationship management method and system. As such, applicants’ arguments related to Goldsmith simply being a machine learning model for determining causation or correlation for participant driving habits as is recited in applicants’ remarks on page 15 is unpersuasive. 
Further, regarding applicants’ arguments related to “determining a likely action of the user in response to receiving the electronic calendar invitation” are unpersuasive as follows:
Regarding the claim limitations below, Mclarty does not explicitly show analyzing past behavior or “past responses” and (as discussed above) “determining a likely action of the user” and “default actions”, even though Mclarty shows training the machine learning model at least in [0065], which would be understood as updating the model based on past experiences for more accurate future forecast. As such, Mclarty does not show: “determining a likely action of the user in response to receiving the electronic calendar invitation”
	However, secondary reference Goldsmith shows “past responses” (Goldsmith at least in [0088]: regardless of what data may be utilized to begin with, the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data.  For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate); [0089]: inference based on past activity. Similar analysis may be done for other things. [0093]: [0093] in one aspect, as another data source, heuristic, correlation, or other analysis of communications may be utilized to determine the characteristics of a communication that receives a desired type of response. [0102] - [0103]: Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times or other observed data, [0123]: the system may provide timing windows based on predictions, past performance, and/or cultural factors, [0126]: available data may be utilized to set up a probabilistic model, or any model described above, and/or simulations may then be run to determine the likely range of outcomes, [0157])). 
Reference Goldsmith shows “determining whether the user is likely to interact” (Goldsmith at least in [0100]: The intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. [0107]: the system may then provide Jill with an analysis of the likelihood that she will show up at the event and find somebody else wearing the same outfit.  Similar analysis may be done for other things. Also see, [0109]-[0111], [0115]-[0123], [0143]-[0158].).Goldsmith, [0046]: For example, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable. Goldsmith, [0079], [0122]: shows canceling meetings when probability of participants will not show up. This reads on the claim limitation argued above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldsmith in the system of Mclarty, in order to provide for a system that improves electronic meeting requests through the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data, or may wholly create new meetings (or update existing meetings) based on detected context data as taught by Reference Goldsmith ([0045]) so that the process of calendar management can be made more efficient and effective.

Applicant’s Argument #3
Applicants argue on page(s) 15-16 of applicants remarks that the prior art does not show the other claims for similar reasons as claim 1 discussed above, “For at least similar reasons discussed above with respect to claim 1, Applicant respectfully submits that the cited references fail to teach or suggest each and every element of amended independent claim 10......claim 17…… claims 11 and 12…. claims 18 and 20….. claims 8-9 and 16…. New claims 21-26. ” (See applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
As is discussed in the response to argument #1 and 2, applicants’ arguments related to claim 1 are not persuasive. Since applicants are arguing similar reasons to claim 1 for the other pending claims, applicants arguments related to those claims are not persuasive for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 5,093,901) Cree; Charles M. N. et al. A method of exchanging entries on calendars being maintained by a first and a second calendar users. An event is automatically scheduled on a second calendar if a classification which is associated with the event is higher than any previous scheduled event for the same time slot. A reply is prepared and transmitted to the first calendar user which requested the scheduling of the vent regarding the status of the second user in regards to the scheduled event. Subsequently, if the status of the second user changes in regards to the event, a subsequent reply is prepared and transmitted to the first user setting forth the changed status.
(US 2014/0058778) BELOKRYLOV A et al. Method for scheduling an instant project-related meeting for employees by an organizer at a corporate office building or campus using a wireless computing device via a neural network e.g. local area network (LAN) and wide area network (WAN). Uses include but are not limited to an office building location, using a Wi-Fi connected smartphone, tablet, computer and mobile device.
(US 2014/0006082) Harms J T et al. The system accesses and organizes scheduling information for appointments or events using natural language and intelligently displays the information in such a manner that provides context of the operator's intent. The tool utilizes operator preferences to streamline data input. The tool acknowledges keywords and inputs at a position in a series to intelligently determine the operator request independent of operator-inputted format. The tool infers the appointment based on input key verbs or nouns to alter, reschedule or cancel an appointment maintained in an appointment book. The tool refines input data based on operator preferences and operator location that is input through a conversation or maintained in memory based on the inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624